DETAILED ACTION
	
Claims 42-61 are pending in the case. Claims 42 and 52 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2021 and 5/19/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 



EXAMINER' S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tom Yee (Reg. No: 57,013) on 8/27/2021.

The application has been amended as follows:

(Currently Amended)	A computer-implemented method of programmatically assigning a descriptive attribute to an untagged element in a web page to enable an audible description of the untagged element, the web page having an associated document object model (DOM), the computer-implemented method comprising:
accessing, by a computer system, code associated with the web page, the code comprising at least HTML or the DOM; 
retrieving, by the computer system, at least one remediation code from a remote server; and
applying, by the computer system, the at least one remediation code to the web page, the applying comprises: 
identifying, by the computer system, the untagged element in the code associated with the web page, the untagged element comprises a file path that is not specified with a descriptive attribute;
assigning, by the computer system, a descriptive attribute to the file path based on data associated with the at least one remediation code retrieved from the remote server, the descriptive attribute assigned to the file path adapted to enable an assistive technology to speak the descriptive attribute to a user;
rendering, by the computer system, to the user the web page based on the code and the assigned descriptive attribute.
(Previously Presented)	The computer-implemented method of Claim 42, wherein the assigning comprises changing the DOM or HTML code associated with the web page.
(Previously Presented)	The computer-implemented method of Claim 42, wherein the file path is a URL.
(Currently Amended)	The computer-implemented method of Claim 42, wherein the descriptive attribute is generated 
(Currently Amended)	The computer-implemented method of Claim 42, wherein the descriptive attribute is generated based on determining the file path as a known file path stored in a data storage medium connected to the remote server.

(Previously Presented)	The computer-implemented method of Claim 42, wherein the descriptive attribute is generated based on a pre-existing descriptive attribute associated with the file path.
(Previously Presented)	The computer-implemented method of Claim 42, wherein the retrieving is based on the accessing the code associated with the web page.
(Previously Presented)	The computer-implemented method of Claim 42 further comprises: 
causing to be displayed, by the computer system to a user, a user interface element concurrently in the web page; 
receiving, by the computer system, a user input selecting the displayed user interface element; and 
displaying, by the computer system based on the user input, an assistive technology tool bar, wherein the assistive technology tool bar is configured to enable the user to manage remediations on the web page.
(Previously Presented)	The computer-implemented method of Claim 49, wherein enabling the user to manage remediations comprises changing a font size of the web page.
(Previously Presented)	The computer-implemented method of Claim 42, wherein the at least one remediation code is javascript.
(Currently Amended)	A non-transitory electronic storage medium with computer code stored thereon, the computer code configured to programmatically assign a descriptive 
accessing, by a computer system, code associated with the web page, the code comprising at least HTML or the DOM; 
retrieving, by the computer system, at least one remediation code from a remote server; and
applying, by the computer system, the at least one remediation code to the web page, the applying comprises: 
identifying, by the computer system, the element in the code associated with the web page, the element comprises a file path that is not specified with a descriptive attribute;
assigning, by the computer system, a descriptive attribute to the file path based on data associated with the at least one remediation code retrieved from the remote server, the descriptive attribute assigned to the file path adapted to enable an assistive technology to speak the descriptive attribute to a user;
rendering, by the computer system, to the user the web page based on the code and the assigned descriptive attribute.
(Previously Presented)	The non-transitory electronic storage medium with computer code stored thereon of Claim 52, wherein the assigning comprises changing the DOM or HTML code associated with the web page.
(Previously Presented)	The non-transitory electronic storage medium with computer code stored thereon of Claim 52, wherein the file path is a URL.
(Currently Amended)	The non-transitory electronic storage medium with computer code stored thereon of Claim 52, wherein the descriptive attribute is generated 
(Currently Amended)	The non-transitory electronic storage medium with computer code stored thereon of Claim 52, wherein the descriptive attribute is generated based on determining the file path as a known file path stored in a data storage medium connected to the remote server.
(Previously Presented)	The non-transitory electronic storage medium with computer code stored thereon of Claim 52, wherein the descriptive attribute is generated based on a pre-existing descriptive attribute associated with the file path.
(Previously Presented)	The non-transitory electronic storage medium with computer code stored thereon of Claim 52, wherein the retrieving is based on the accessing the code associated with the web page.
(Previously Presented)	The non-transitory electronic storage medium with computer code stored thereon of Claim 52, further comprises: 
causing to be displayed, by the computer system to a user, a user interface element concurrently in the web page; 
receiving, by the computer system, a user input selecting the displayed user interface element; and 
displaying, by the computer system based on the user input, an assistive technology tool bar, wherein the assistive technology tool bar is configured to enable the user to manage remediations on the web page.
(Previously Presented)	The non-transitory electronic storage medium with computer code stored thereon of Claim 59, wherein enabling the user to manage remediations comprises changing a font size of the web page.
(Previously Presented)	The non-transitory electronic storage medium with computer code stored thereon of Claim 52, wherein the at least one remediation code is javascript.


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art of record discusses aspects of the claimed invention, however the combination of cited prior art fails to teach the all of features claimed. The closest prior art of record discuss aspects of the features present in the claims, however they fail to individually, or in combination, teach each of the features present in the allowable claims.
Lehota (USPUB 20100205523 A1 from IDS filed 5/19/2021) discusses modifying HTML attributes of a DOM by assigning null ALT tags to images within the web application that lack ALT tags, adding titles readable by a screen reader to frames of a web application, etc to improve accessibility of the screen reader (0028). 
Blitzstein (USPUB 20150106686 Al), discusses generating content rules and additional content for a webpage, the content rules directed to providing accessibility content to visually impaired users. Additional fields, images, descriptions, text or other information may be added to existing webpage simply by creating rules for the inclusion of the additional content and storing the rules and the additional content to the rules database. Additional content may be derived based on standards and guidelines provided, and utilized in the analysis of a web page. A web page is provided to a client device, a determination is made as to whether there is a rule set and additional content available for the URL in a rules database, if a match is found then rule set is accessed which includes additional content to be injected into the webpage (0044-56).
Hendry (USPUB 20130104029) discusses automated addition of accessibility features to documents, wherein a first document is analyzed to identify a first set of one or more tags and responsive to identifying the first set of one or more tags, automatically producing a second document based in part on first set of one or more tags, where the second document includes one or more accessibility features that were not in the first document.
Trujillo (USPUB 20100070872) discusses adaptive techniques used to render dynamic web content for accessibility software applications, such as screen readers, additional content is rendered on the webpage to screen reader applications, and is placed at the position of the screen reader focus.
Bradley (USPUB 20120240045) discusses audio files representing files intended primarily for viewing being created and organized into hierarchies that mimic those of the original files as instantiated at the original websites so as to provide access to visually impaired users with access to and navigation of the audio files in a way that mimics the original website.
Edwards (USPUB 20080133500) discusses a website evaluation and recommendation tool which accesses a website, evaluates the website, and provides recommended changes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177